EXHIBIT 10.4




AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT (DEFERRED)
FOR NON-EMPLOYEE DIRECTORS

Name of Grantee:
 
 
No. of Restricted Stock Units:
 
 
Grant Date:
 
 

Pursuant to the AMAG Pharmaceuticals, Inc. 2019 Equity Incentive Plan through
the date hereof (the “Plan”), AMAG Pharmaceuticals, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company. Reference is also made to the AMAG Pharmaceuticals, Inc. Non-Employee
Directors’ Deferred Compensation Program (the “Program”) and the Grantee’s
deferral election thereunder.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Section 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee maintains a Business
Relationship with the Company (as defined below) on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Section 1 of
this Agreement shall lapse only with respect to the number of Restricted Stock
Units specified as vested on such date.




--------------------------------------------------------------------------------




Incremental Number of 
Restricted Stock Units Vested
Vesting Date
 [1/12 of [Number]]
June 1, 20XX
[1/12 of [Number]]
July 1, 20XX
[1/12 of [Number]]
August 1, 20XX
[1/12 of [Number]]
September 1, 20XX
[1/12 of [Number]]
October 1, 20XX
[1/12 of [Number]]
November 1, 20XX
[1/12 of [Number]]
December 1, 20XX
[1/12 of [Number]]
January 1, 20XX
[1/12 of [Number]]
February 1, 20XX
[1/12 of [Number]]
March 1, 20XX
[1/12 of [Number]]
April 1, 20XX
 [1/12 of [Number]]
May 1, 20XX





The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.
“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.
3.    Termination of Business Relationship. If the Grantee ceases to maintain a
Business Relationship with the Company for any reason (including death or
disability) prior to the satisfaction of the vesting conditions set forth in
Section 2 above, any Restricted Stock Units that have not vested as of such date
shall automatically and without notice terminate and be forfeited, and neither
the Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.    Issuance of Shares of Stock. The Company shall issue to the Grantee on
such date as specified in the Program in accordance with the terms and
conditions of the Program (the “Delivery Date”), the number of shares of Stock
equal to the aggregate number of Restricted Stock Units that have vested
pursuant to Section 2 of this Agreement, provided however that the Grantee
acknowledges that the exact date of issuance of the shares shall be at the sole
and exclusive discretion of the Company in accordance with this Section 4 and
the Program. The form of such issuance (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company. Upon such
issuance, the Grantee shall thereafter have all the rights of a stockholder of
the Company with respect to such shares.
5.    Incorporation of Plan and Program. Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan and the Program, including the powers of the
Administrator set forth in Section 2(b) of the Plan. Capitalized terms in this
Agreement shall have the meaning specified in the Plan and the Program, unless a
different meaning is specified herein.




--------------------------------------------------------------------------------




6.    Section 409A of the Code. The parties intend that this Award will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Award is ambiguous as to its compliance with Section 409A of
the Code, the provision shall be read in such a manner so that all payments and
provisions hereunder comply with Section 409A of the Code. Anything in this
Agreement to the contrary notwithstanding, if at the time of the Grantee’s
separation from service within the meaning of Section 409A of the Code, the
Company determines that the Grantee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent the shares of Stock
that the Grantee becomes entitled to receive under this Agreement on account of
the Grantee’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, such shares of Stock shall not be issued until the date that is the
earlier of (a) six months and one day after the Grantee’s separation from
service, or (b) the Grantee’s death. The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
7.    No Obligation to Continue Service. Neither the Plan nor the Program nor
this Award confers upon the Grantee any rights with respect to continued service
as a member of the Board or to the Company.
8.    Integration. This Agreement and the Program (including any elections
thereunder) constitute the entire agreement between the parties with respect to
this Award and supersedes all prior agreements and discussions between the
parties concerning such subject matter.
9.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business to the attention of the Treasurer of the Company
and shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






 
 
AMAG PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
William K. Heiden
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, a copy of the Program, and
a copy of the Plan’s related prospectus. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee's Signature
 
 
 
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







